Exhibit 10.1

FIRST INTERSTATE BANCSYSTEM, INC. 2006 EQUITY COMPENSATION PLAN

RESTRICTED STOCK GRANT AGREEMENT (EMPLOYEES)

This Restricted Stock Grant Agreement (“Agreement”) is made and entered into as
of the date specified above between First Interstate BancSystem, Inc., a Montana
corporation (the “Company”), and the above named Participant.

The Company and Participant agree as follows:

 

1. Precedence of Plan. This Agreement is subject to and will be construed in
accordance with the terms and conditions of the First Interstate BancSystem,
Inc. 2006 Equity Compensation Plan (the “Plan”), as now or hereinafter in
effect. Any capitalized terms that are used in this Agreement without being
defined and that are defined in the Plan will have the meaning specified in the
Plan.

 

2. Grant of Restricted Stock Benefit. Participant is hereby granted a Restricted
Stock Benefit of the shares of Common Stock listed on the attached Notice of
Restricted Stock Benefit Award (the “Shares”).

 

3. Vesting.

 

  a. Performance Vesting. The Shares will vest on December 31, 2015 (the
“Vesting Date”) to the extent that the following performance criteria are
satisfied on the Vesting Date: one-third of the Shares will vest based on the
average percentile rank of the Company’s return on assets (“ROA”), one-third on
the average percentile rank of the Company’s return on equity (“ROE”), and
one-third on the average percentile rank of the Company’s total return to
shareholders (“TSR”). Each such performance criteria will be determined by
comparison to the SNL Index of Bank Holding Companies valued between $4B and
$12B (the SNL Index”) for the twelve quarters ending September 30, 2015, rounded
to the nearest whole percentage. For each of the three portions of Shares:

 

  i. If the Company’s percentile rank is less than 41%, 0% of that portion of
the Shares will vest on the Vesting Date.

 

  ii. If the Company’s percentile rank is greater than or equal to 41% and less
than 45%, 25% of that portion of the Shares will vest on the Vesting Date.

 

  iii. If the Company’s percentile rank is greater than or equal to 45% and less
than 50%, 38% of that portion of the Shares will vest on the Vesting Date.

 

  iv. If the Company’s percentile rank is greater than or equal to 50% and less
than 60%, 50% of that portion of the Shares will vest on the Vesting Date.

 

  v. If the Company’s percentile rank is greater than or equal to 60% and less
than 70%, 75% of that portion of the Shares will vest on the Vesting Date.

 

  vi. If the Company’s percentile rank is greater than or equal to 70% and less
than 80%, 100% of that portion of the Shares will vest on the Vesting Date.

 

Restricted Stock Grant Agreement    1



--------------------------------------------------------------------------------

  vii. If the Company’s percentile rank is greater than or equal to 80% and less
than 90%, 100% of that portion of the Shares will vest on the Vesting Date. In
addition, the Company will issue to the Participant an additional number of
shares of Company Common Stock equal to 15% of that portion’s Shares.

 

  viii. If the Company’s percentile rank is 90% or greater, 100% of that portion
of the Shares will vest on the Vesting Date. In addition, the Company will issue
to the Participant an additional number of shares of Company Common Stock equal
to 25% of that portion’s Shares.

 

  b. Death, Disability or Retirement of Participant. If Participant separates
from service with the Company due to death, disability, or retirement at or
after age 65 prior to the Vesting Date, the Participant will remain entitled to
the Shares, subject to attainment of the performance criteria on the Vesting
Date.

 

  c. Dissolution or Change in Control. As provided in the Plan, if FIBS is
Dissolved or if FIBS is a party to a merger, reorganization, or consolidation in
which FIBS is not the surviving corporation (a “Change in Control”), 100% of the
Shares will vest (unless previously forfeited).

 

4. Forfeiture of Shares.

 

  a. Except as provided in paragraph b above (with respect to vesting of shares
after death, disability or retirement), in the event that Participant terminates
service with the Company prior to the Vesting Date, all of the Shares will be
forfeited to the Company as of the date of termination of service.

 

  b. To the extent that any of the performance criteria are not satisfied as of
the Vesting Date, any unvested Shares will be forfeited to the Company as of the
Vesting Date.

 

  c. Participant acknowledges and agrees that, if Participant is a reporting
person of the Company under Section 16 of the Securities Exchange Act of 1934,
as amended, any Shares or Additional Shares issued pursuant to this Agreement
are subject to the First Interstate BancSystem Clawback Policy, as amended from
time to time (the “Policy”, a current copy of which, if applicable, has been
provided), which, among other things, authorizes and empowers the Company to
recoup any and all Shares or Additional Shares issued pursuant hereto, to the
extent Company deems it necessary or appropriate to comply with laws and
regulations regarding compensation recapture, including the Sarbanes-Oxley Act
of 2002 and the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010. To the extent applicable, Participant hereby agrees to abide by the terms
of the Policy.

 

5. Stock Register and Certificates. The Shares may be issued in book entry form.
If so, the Company will cause the transfer agent for the Company’s shares of
Common Stock to make a book entry record showing ownership for the Shares in
Participant’s name subject to the terms and conditions of this Agreement.
Participant will be issued an account statement acknowledging Participant’s
ownership of the Shares.

 

Restricted Stock Grant Agreement    2



--------------------------------------------------------------------------------

If certificates are issued evidencing the Shares, the certificates for the
Shares must be deposited in escrow with the Secretary of the Company to be held
in accordance with the provisions of this paragraph. Each deposited certificate
must be accompanied by a duly executed Stock Assignment Separate from
Certificate in the form attached hereto as Exhibit A. The deposited certificates
will remain in escrow until such time or times as the certificates are to be
released or otherwise surrendered for cancellation. Upon delivery of the
certificates to the Company, Participant will be issued an instrument of deposit
acknowledging the number of Shares delivered in escrow to the Secretary of the
Company. As Participant’s Shares vest, certificates for such vested Shares will
be released from escrow and delivered to Participant, at Participant’s request,
within 30 days of their vesting.

 

6. Rights with Respect to Shares. Participant has the right to vote the Shares
(to the extent of the voting rights of said Shares, if any), to receive and
retain all regular cash dividends and such other distributions as the Board of
Directors of the Company may, in its discretion, designate, pay or distribute on
such Shares, and to exercise all other rights, powers and privileges of a holder
of Common Stock with respect to such Shares, except as set forth in this
Agreement and the Plan.

Notwithstanding the foregoing, Participant does not have the right to vote any
additional shares of Common Stock that may be granted under paragraph 3(a)(v) or
(vi) (“Additional Shares”), unless and until such Additional Shares are awarded
on the Vesting Date. In addition, Participant does not have the right to
exercise any other rights, powers and privileges of a holder of Common Stock
with respect to the Additional Shares, except as specifically set forth in this
Agreement and the Plan.

With respect to the Additional Shares, any regular cash dividends and such other
distributions as the Board of Directors of the Company may, in its discretion,
designate, pay or distribute on such Additional Shares from the Date of Grant
until the Vesting Date will be paid to Participant as deferred compensation on
the Vesting Date, but only to the extent Participant is actually issued
Additional Shares on the Vesting Date.

 

7. Responsibility for Taxes. Participant may complete and file with the Internal
Revenue Service an election in substantially the form attached hereto as
Exhibit B pursuant to Section 83(b) of the Internal Revenue Code (“Code”) to be
taxed currently on the fair market value of the Shares, without regard to the
vesting restrictions set forth in this Agreement. Participant will be
responsible for all taxes associated with the acceptance of the Restricted Stock
Benefit, including any tax liability associated with the representation of fair
market value if the election is made pursuant to Code Section 83(b).

 

8. Shareholders’ Agreement. Coincident with the vesting of the Shares and as a
condition precedent to the Company’s obligation to deliver the Shares to
Participant, Participant must execute and deliver to the Company Participant’s
agreement to be bound by the terms of the current form of applicable
Shareholder’s Agreement utilized by the Company.

 

Restricted Stock Grant Agreement    3



--------------------------------------------------------------------------------

9. General Provisions.

 

  a. Withholding. Participant must reimburse the Company, in cash, by certified
or bank cashier’s check, or any other form of legal payment permitted by the
Company for any federal, state or local taxes required by law to be withheld
with respect to the vesting of the Shares and the issuance of the Additional
Shares. The Company has the right to deduct from any salary or other payments to
be made to Participant any federal, state or local taxes required by law to be
so withheld. The Company’s obligation to deliver a certificate to Participant
representing the Shares upon vesting of the Shares or representing the
Additional Shares is subject to the payment by Participant of any applicable
federal, state and local withholding tax.

 

  b. Data Privacy. In order to administer the Plan, the Company may process
personal data about the Participant. Such data includes, but is not limited to,
the information provided in this Agreement and any changes thereto, other
appropriate personal and financial data about Participant such as home address
and business addresses and other contact information, payroll information and
any other information that might be deemed appropriate by the Company to
facilitate the administration of the Plan. By accepting this grant, Participant
gives explicit consent to the Company to process any such personal data.

 

  c. Consent to Electronic Delivery. The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By accepting this
grant, Participant agrees that the Company may deliver the Plan prospectus and
the Company’s annual report to Participant in an electronic format. If at any
time Participant would prefer to receive paper copies of these documents, as
Participant is entitled to, the Company would be pleased to provide copies.
Please contact Todd Hertz at 406-255-5318 to request paper copies of these
documents.

 

  d. Fractions. To the extent that a fractional number of Shares vest or that
the Company is obligated to issue a fractional number of Additional Shares, such
number will be rounded down to the nearest whole share number.

 

  e. Receipt of Plan. By entering into this Agreement, Participant acknowledges
(i) that he or she has received and read a copy of the Plan and (ii) that this
Agreement is subject to and will be construed in accordance with the terms and
conditions of the Plan, as now or hereinafter in effect.

 

  f. Legends. All certificates representing the Shares prior to vesting will
contain the following legend or a legend similar thereto:

THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
PROVISIONS OF THE COMPANY’S 2006 EQUITY COMPENSATION PLAN AND AN AGREEMENT
BETWEEN THE COMPANY AND THE REGISTERED HOLDER WHEREBY THE TRANSFER IN ANY MANNER
OF SUCH SHARES OF STOCK OR ANY INTEREST THEREIN IS RESTRICTED

 

Restricted Stock Grant Agreement    4



--------------------------------------------------------------------------------

AND THE SHARES OF STOCK ARE SUBJECT TO FORFEITURE. A COPY OF SAID PLAN AND SAID
AGREEMENT MAY BE INSPECTED AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE
FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF
RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.

Certificates may also contain such other legends and transfer restrictions as
the Company deems reasonably necessary or desirable, including, without
limitation, legends restricting transfer of the Common Stock until there has
been compliance with federal and state securities laws.

 

  g. Not an Employment Contract. This Agreement is not an employment contract
and nothing in this Agreement may be deemed to create in any way whatsoever any
obligation on the part of Participant to remain in the Service of the Company,
or of the Company to continue Participant in the Service of the Company.

 

  h. Specific Enforcement. Because of the unique value of the Shares, in
addition to any other remedies that the Company may have upon the breach of the
agreements contained herein, the obligations of Participant are specifically
enforceable.

 

  i. Costs of Enforcement. In any action at law or in equity to enforce any of
the provisions or rights under this Agreement, the unsuccessful party of such
litigation, as determined by any court of competent jurisdiction in a final
judgment or decree, must pay the successful party or parties all costs, expenses
and reasonable attorneys’ fees incurred therein by such party or parties
(including without limitation such costs, expenses and fees on any appeals), and
if such successful party recovers judgment in any action or proceeding, such
costs, expenses and attorneys’ fees will be included as part of the judgment.

 

  j. Further Action. The parties agree to execute such further instruments and
to take such further action as reasonably may be necessary to carry out the
intent of this Agreement.

 

  k. Interpretation. The interpretations and constructions of any provision of
and determinations on any question arising under the Plan or this Agreement will
be made by the Company, and all such interpretations, constructions and
determinations will be final and conclusive as to all parties. This Agreement,
as issued pursuant to the Plan, constitutes the entire agreement between the
parties pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, representations and understandings. The invalidity
or unenforceability of any provision hereof will in no way affect the validity
or enforceability of any other provision hereof. This Agreement may be executed
in counterparts, all of which will be deemed to be one and the same instrument,
and it is sufficient for each party to have executed at least one, but not
necessarily the same, counterpart. The headings contained in this Agreement are
for reference purposes only and do not affect the meaning or interpretation of
this Agreement in any way.

 

Restricted Stock Grant Agreement    5



--------------------------------------------------------------------------------

  l. Assignment. This Agreement is binding upon the parties and their respective
legal representatives, beneficiaries, successors and assigns.

 

  m. Notices. All notices or other communications that are required to be given
or may be given to either party pursuant to the terms of this Agreement must be
in writing and must be delivered personally or by registered or certified mail,
postage prepaid, to the address of the parties as set forth following the
signature of such party. Notice will be deemed given on the date of delivery in
the case of personal delivery or on the delivery or refusal date as specified on
the return receipt in the case of registered or certified mail. Either party may
change its address for such communications by giving notice thereof to the other
party in conformity with this section.

 

  n. Governing Law; Venue. This Agreement and the rights and obligations of the
parties hereto will be governed by and construed in accordance with the laws of
the State of Montana. The parties agree that any action brought by either party
to interpret or enforce any provision of the Plan or this Agreement must be
brought in, and each party agrees to, and does hereby, submit to the
jurisdiction and venue of, the appropriate state or federal court for the
district of Montana.

 

Restricted Stock Grant Agreement    6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, by a duly authorized officer of the Company,
and Participant have executed this Agreement on February 15, 2013, effective as
of the date of grant.

 

FIRST INTERSTATE BANCSYSTEM, INC.       PARTICIPANT By:                    
Signature Title:                     Print Name <Street Address>      
Address:                                                                      
                <City, ST Zip>        

 

Restricted Stock Grant Agreement    7



--------------------------------------------------------------------------------

EXHIBIT A

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
First Interstate BancSystem, Inc., a Montana corporation (the “Company”),
                    (            ) shares of Common Stock of the Company,
standing in the undersigned’s name on the books of said corporation represented
by Certificate No.                     , and does hereby irrevocably constitute
and appoint the Secretary of the Company as attorney to transfer the said stock
on the books of the said corporation with full power of substitution in the
premises.

 

Dated:

                    Signature                   Print Name

 

Stock Assignment Separate from Certificate   



--------------------------------------------------------------------------------

EXHIBIT B

ELECTION TO INCLUDE VALUE OF RESTRICTED PROPERTY IN GROSS INCOME

PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE

This election form is to be filed with the IRS Service Center with which the
Participant files his or her return. It should be mailed “Certified Mail” and
postmarked by the post office to establish proof of timely filing. Timely filing
requires such mailing to occur within thirty (30) days following the date of the
grant. One copy must be provided to the Company and one copy must be filed with
the Participant’s tax return for the taxable year of grant. Participant may also
wish to determine the relevant state tax procedure for the state in which
Participant resides.

Pursuant to the Restricted Stock Grant Agreement entered into by and between the
undersigned Participant and First Interstate BancSystem, Inc., a Montana
corporation (the “Company”), as of                     , 20        (the “Award
Agreement”), Participant has acquired                     shares of Common Stock
of the Company (the “Shares”) which are subject to a substantial risk of
forfeiture under the Award Agreement. Participant desires to make an election to
have the Shares taxed under the provisions of Section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”) at the time Participant acquired
the Shares.

Therefore, pursuant to Code Section 83(b) and Treasury Regulation
Section 1.83-2, Participant hereby makes an election to report as taxable income
in                    [YEAR] the Shares’ fair market value
on                    [DATE], the date on which Participant acquired the Shares
(or any subsequent date that may be determined to be the date of transfer for
purposes of the Code).

The following information is supplied in accordance with Treasury Regulation
Section 1.83-2(e):

 

1.        The name, address and social security number of Participant:     

 

 

 

 

 

2. A description of the property with respect to which the election is being
made:

Shares of Common Stock of First Interstate BancSystem, Inc., a Montana
corporation.

 

3. The date on which the property was transferred:                    .

The taxable year for which such election is made: Calendar
Year                    .

 

4. The restrictions to which the property is subject:

The Shares are subject to forfeiture to the Company for no consideration should
Participant’s employment with the Company terminate or should other specified
events occur. Shares vest only upon the passage of time. Upon any transfer by
Participant, the Shares will be subject to the same restrictions.

 

Section 83(b) Election   



--------------------------------------------------------------------------------

5. The fair market value on                    , 20        , of the property
with respect to which the election is being made, determined without regard to
any lapse restrictions: $                    .

 

6. The amount paid for such property: $                    .

 

7. A copy of this election has been furnished to the Secretary of the Company
pursuant to Treasury Regulations
Section 1.83-2(e)(7).

 

   Signature Print Name:                          
                                                         Date

 

Section 83(b) Election   



--------------------------------------------------------------------------------

Notice of Restricted Stock Benefit Award of First Interstate BancSystem, Inc.

 

Company Name:

   First Interstate Bancsystem, Inc.

Plan:

   2006 Equity Compensation Plan

Participant Id:

  

Participant Name:

  

Participant Address:

  

Grant/Award Type:

   Restricted Stock Benefit (performance based vesting)

Share Amount:

  

Grant/Award Price:

  

Grant/Award Date:

   2/15/2013

Expiration Date:

   12/31/2015

Vesting Schedule

 

Vesting Date

       Vesting Percent

12/31/2015

   Based on performance criteria as described in Agreement

 

Notice of Restricted Stock Benefit Award   